DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and remarks submitted on 01/26/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Final Rejection submitted 11/17/2020 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Cameron Beddard on 04/05/2021.
The amended claims are provided below.

[Claim 1] (Currently Amended) 
An automated analyzer, comprising: 
a reaction disk on which a plurality of reaction vessels capable of containing a mixed solution of a sample and a reagent are placed, wherein the reaction vessels can be repeatedly used by being cleaned; 
a sample disk or a sample rack on which one or more sample vessels containing samples are placed;
a first reagent disk that holds a plurality of reagent vessels containing a reagent;
a second reagent disk that holds a plurality of regent vessels containing a reagent;
a photometer that performs blank measurement operations of the reaction vessels; 
a cleaning mechanism that cleans the reaction vessels; 
a first cover that only covers the reagent disk, wherein the first cover includes[[ing]] a plurality of reaction vessel covers arranged in an annular shape matching a shape of the reaction disk, the first cover covering at least a part of an upper side of the reaction disk, wherein the part of the upper side of the reaction disk that is not covered by the first cover includes at least one of a position where a sample or a reagent is dispensed to the reaction vessels and a position where the cleaning mechanism is provided
a second cover that covers portions of the automatic analyzer other than the reaction disk cover, wherein the portions include at least the sample disk, the first reagent disk, and the second reagent disk, and wherein the second cover[[that]] is openable and closable independently of the first cover; 
at least one sensor that monitors opening and closing of the first cover; and 
a control unit that performs operation control for each portion of the automated analyzer, 
wherein the control unit monitors a signal from the sensor and, based on the signal, the control unit determines whether a reaction vessel of the plurality of reaction vessels stopped at or has passed through a position of the reaction disk that is not covered by the first cover after a cleaning operation and a blank measurement operation of the reaction vessel are performed and a previous analysis operation ended normally and until a new analysis operation starts,Page 2 of 16Application No. 15/781,530 
Attorney Docket No. 104349.PB296USwherein, in a case where there is no opening and closing of the first cover after the previous analysis operation ended normally until the new analysis operation starts: 

the control unit performs control not to skip the cleaning operation and the blank measurement operation before analysis start for the reaction vessel that stopped at or has passed through the position of the reaction disk that is not covered by the first cover, and 
wherein, in a case where there is opening and closing of the first cover after the previous analysis operation ended normally until the new analysis operation starts, the control unit performs control not to skip the cleaning operation and the blank measurement operation before analysis start also for the reaction vessel that did not stop at or has not passed through the position of the reaction disk that is not covered by the first cover.  

[Claim 2] (Canceled).  

[Claim 3] (Canceled) 
 
[Claim 4] (Previously Presented) 
The automated analyzer according to claim 1, wherein the one or more reaction vessel covers are disposed so as to directly cover at least one of the reaction vessels placed on the reaction disk.  

[Claim 5] (Canceled) 

[Claim 6] (Previously Presented) 
The automated analyzer according to claim 1, 
wherein the control unit measures and stores a time from normal end of previous analysis operation to start of next analysis, and performs control not to skip the cleaning operation and the blank measurement operation before the analysis start in a case where the measured time is longer than a threshold value set in advance, for the reaction vessel that did not stop at or has not passed through the position of the reaction disk that is not covered by the first cover even in the case where there is no opening and closing of the first cover.  

[Claim 7] (Canceled)  

[Claim 8] (Previously Presented) 
The automated analyzer according to claim 1, 
wherein the control unit performs control to use the reaction vessel that did not stop at or has not passed through the position of the reaction disk that is not covered by the first cover preferentially for analysis.  

[Claim 9] (Previously presented) 
The automated analyzer according to claim 1, 
wherein the control unit controls whether or not to skip one or both of the cleaning operation and the blank measurement operation according to operator's setting or an analysis item even in the case where there is no opening and closing of the first cover.  

[Claim 10] (Previously Presented) 
The automated analyzer according to claim 1, 
wherein, even in the case where there is no opening and closing of the first cover that covers an upper portion of the reaction disk, the control unit performs control to start analysis after executing only water discharge and suction with respect to the reaction vessel before start of the new analysis operation.  

[Claim 11] (Currently Amended) 
A control method for an automated analyzer including: 
Page 5 of 16Application No. 15/781,530Attorney Docket No. 104349.PB296USa reaction disk on which a plurality of reaction vessels capable of containing a mixed solution of a sample and a reagent are placed, wherein the reaction vessels can be repeatedly used by being cleaned; 
a sample disk or a sample rack on which one or more sample vessels containing samples are placed;
a first reagent disk that holds a plurality of reagent vessels containing a reagent;
a second reagent disk that holds a plurality of regent vessels containing a reagent;
a photometer that performs blank measurement operations of the reaction vessels; 
a cleaning mechanism that cleans the reaction vessels; 
a first cover that only covers the reagent disk, wherein the first cover includes[[ing]] a plurality of reaction vessel covers arranged in an annular shape matching a shape of the reaction disk, the first cover covering at least a part of an upper side of the reaction disk, wherein the part of the upper side of the reaction disk that is not covered by the first cover includes at least one of a position where a sample or a reagent is dispensed to the reaction vessels and a position where a cleaning mechanism is provided
a second cover that covers portions of the automatic analyzer other than the reaction disk cover, wherein the portions include at least the sample disk, the first reagent disk, and the second reagent disk, and wherein the second cover is openable and closable independently of the first cover; 
at least one sensor that monitors opening and closing of the first cover; and 
a control unit that controls an operation of the automated analyzer, the control unit executing the control method comprising:Page 6 of 16Application No. 15/781,530 Attorney Docket No. 104349.PB296US
a step of monitoring a signal from the sensor and determining whether or not there is opening and closing of the first cover after a cleaning operation and a blank measurement operation of the reaction vessels are performed and a previous analysis operation ended normally until a new analysis operation starts; 
a step of determining whether a reaction vessel of the plurality of reaction vessels stopped at or has passed through a position that is not covered by the first cover after a cleaning operation and a blank measurement operation of the reaction vessel are performed and the previous analysis operation ended normally and until the new analysis operation starts, and 
a step of, in a case where there is no opening and closing of the first cover after the previous analysis operation ended normally until the new analysis operation starts: 
performing control to skip one or both of a cleaning operation and a blank measurement operation before analysis start for the reaction vessel that did not stop at or has not passed through the position of the reaction disk that is not covered by the first cover; and 
performing control not to skip the cleaning operation and the blank measurement operation before analysis start for the reaction vessel that stopped at or has passed through the position of the reaction disk that is not covered by the first cover, and 
in a case where there is opening and closing of the first cover after the previous analysis operation ended normally until the new analysis operation starts, performing control not to skip the cleaning operation and the blank measurement operation before analysis start also for the reaction vessel that did not stop at or has not passed through the position of the reaction disk that is not covered by the first cover.  

[Claim 12] (Previously Presented) 
The control method according to claim 11, 
wherein the control unit further executes: 
a step of measuring and storing a time from normal end of previous analysis operation to start of next analysis; and 
a step of performing control not to skip the cleaning operation and the blank measurement operation before the analysis start in a case where the measured time is longer than a threshold value set in advance, for the reaction vessel that did not stop at or has not passed through the position of the reaction disk that is not covered by the first cover and even in the case where there is no opening and closing of the first cover.  

[Claim 13] (Canceled)  

[Claim 14] (Previously presented) 
The control method for an automated analyzer according to claim 11, 
wherein the control unit further executes a step of controlling whether or not to skip one or both of the cleaning operation and the blank measurement operation according to operator's setting or an analysis item even in the case where there is no opening and closing of the first cover.  

[Claim 15] (Previously presented) Page 8 of 16Application No. 15/781,530 Attorney Docket No. 104349.PB296US 
The control method for an automated analyzer according to claim 11, 
wherein even in the case where there is no opening and closing of the first cover that covers an upper portion of the reaction disk, the control unit further executes a step of performing control to start analysis after executing only water discharge and suction with respect to the reaction vessel before start of the new analysis operation.  

[Claim 16] (Currently Amended) 
An automated analyzer, comprising: 
a reaction disk on which a plurality of reaction vessels capable of containing a mixed solution of a sample and a reagent are placed, wherein the reaction vessels can be repeatedly used by being cleaned;
a sample disk or a sample rack on which one or more sample vessels containing samples are placed;
a first reagent disk that holds a plurality of reagent vessels containing a reagent;
a second reagent disk that holds a plurality of regent vessels containing a reagent; 
a photometer that performs blank measurement operations of the reaction vessels; 
a cleaning mechanism that cleans the reaction vessels; 
a first cover that only covers the reagent disk, wherein the first cover includes[[ing]] a plurality of reaction vessel covers arranged in an annular shape matching a shape of the reaction disk, the first cover covering at least a part of an upper side of the reaction disk, wherein the part of the upper side of the reaction disk that is not covered by the first cover includes at least one of a position where a sample or a reagent is dispensed to the reaction vessels and a position where the cleaning mechanism is provided
a second cover that covers portions of the automatic analyzer other than the reaction disk dover, wherein the portions include at least the sample disk, the first reagent disk, and the second reagent disk; and 
a control unit that performs operation control for each portion of the automated analyzer, 
wherein the control unit determines whether a reaction vessel of the plurality of reaction vessels stopped at or has passed through a position that is not covered by the first cover after a cleaning operation and a blank measurement operation of the reaction Page 9 of 16Application No. 15/781,530Attorney Docket No. 104349.PB296USvessel are performed and a previous analysis operation ended normally and until a new analysis operation starts, 
and wherein, after the previous analysis operation ended normally until the new analysis operation starts: 
the control unit performs control to skip one or both of a cleaning operation and a blank measurement operation before analysis start for the reaction vessel that did not stop at or has not passed through the position of the reaction disk that is not covered by the first cover; and 
the control unit performs control not to skip the cleaning operation and the blank measurement operation before analysis start for the reaction vessel that stopped at or has passed through the position of the reaction disk that is not covered by the first cover.  

[Claim 17] (Currently Amended) 
The automated analyzer according to claim 16, 
wherein the control unit performs control to use the reaction vessel that did not stop at or has not passed through the position of the reaction disk that is not covered by the first cover preferentially for analysis.  

[Claim 18] (Currently Amended) 
An automated analyzer, comprising:Page 10 of 16Application No. 15/781,530Attorney Docket No. 104349.PB296US 
a reaction disk on which a plurality of reaction vessels capable of containing a mixed solution of a sample and a reagent are placed, wherein the reaction vessels can be repeatedly used by being cleaned; 
a sample disk or a sample rack on which one or more sample vessels containing samples are placed;
a first reagent disk that holds a plurality of reagent vessels containing a reagent;
a second reagent disk that holds a plurality of regent vessels containing a reagent;
a photometer that performs blank measurement operations of the reaction vessels; 
a cleaning mechanism that cleans the reaction vessels; 
a first cover that only covers the reagent disk, wherein the first cover includes[[ing]] a plurality of reaction vessel covers arranged in an annular shape matching a shape of the reaction disk, the first cover covering at least a part of an upper side of the reaction disk, wherein the part of the upper side of the reaction disk that is not covered by the first cover includes at least one of a position where a sample or a reagent is dispensed to the reaction vessels and a position where the cleaning mechanism is provided is not covered by the first cover; 
a second cover that covers portions of the automatic analyzer other than the reaction disk cover, wherein the portions include at least the sample disk, the first reagent disk, and the second reagent disk; and 
a control unit that performs operation control for each portion of the automated analyzer, wherein: 
the control unit determines whether a reaction vessel of the plurality of reaction vessels stopped at or has passed through a position that is not covered by the first cover after a cleaning operation and a blank measurement operation of the reaction vessel are performed and a previous analysis operation ended normally and until a new analysis operation starts; 
the control unit performs control to use the reaction vessel that did not stop at and has not passed through the opening portion preferentially for the new analysis by skipping one or both of a cleaning operation and a blank measurement operation of the reaction vessel before analysis start; and Page 11 of 16Application No. 15/781,530Attorney Docket No. 104349.PB296US
the control unit performs control not to skip one or both of the cleaning operation and the blank measurement operation before analysis start for the reaction vessel that stopped at or has passed through the position of the reaction disk that is not covered by the first cover and use them for the new analysis after all the reaction vessels that did not stop at and have not passed through the position of the reaction disk that is not covered by the first cover are used for the new analysis.

Allowable Subject Matter
	Claims 1, 4, 6, 8-12, and 14-18 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automatic analyzer comprising a reaction disk which a plurality of reaction vessels that can be repeatedly used by cleaning, a sample disk or rack, a first reagent disk, a second reagent disk, and a cleaning mechanism that cleans the reaction vessels.  The device also having a first cover that only covers the reagent disk, and the first cover comprising a plurality of reaction vessel covers arranged in an annular shape matching the shape of the reaction disk, wherein at least a position where a sample or reagent is dispensed to the reaction vessels or where the cleaning mechanism is provided is not covered by the first cover, and a second cover that covers portions of the automatic analyzer other than the reaction disk cover which include at least the sample disk, the first reagent disk, and the second reagent disk.  The automatic analyzer further defined as comprising a control unit that determines whether a reaction vessel on the reaction disk stopped at or passed through a position that is not covered by the first cover after a cleaning operation and a blank measurement operation of the reaction vessel has been performed, and performs control to use the reaction vessel that did not stop at or pass through the position that is not covered by the first cover for a new analysis, and performs control not to skip the cleaning operation and blank measurement operation before the start of the next analysis for a reaction vessel that stopped at or passed through the position that is not covered by the first cover.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        



/Kathryn Wright/Primary Examiner, Art Unit 1798